[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-13350                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              MARCH 21, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 8:09-cv-00563-RAL-TBM

TAMARA COX,

llllllllllllllllllll                                               l Plaintiff-Appellant,

                                             versus

CITY OF TAMPA,

lllllllllllllllllllll                                              Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                       (March 21, 2011)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Tamara Cox appeals pro se the summary judgment in favor of the City of

Tampa and against her complaints of discrimination based on a perceived
disability, 42 U.S.C. § 12101, and retaliation, 42 U.S.C. § 2000e-3(a). Cox argues

that the City discriminated against her because it regarded her as disabled and the

City retaliated against her for complaining about racial discrimination in 2006.

Cox also argues that the district court erred by considering affidavits of the City

and by ruling on the motion for summary judgment without holding an evidentiary

hearing. We affirm.

      Cox failed to establish a prima facie case of discrimination based on a

perceived disability. “[A] person is ‘regarded as’ disabled within the meaning of

the [Americans with Disabilities Act] if a covered entity mistakenly believes that

the person’s actual, nonlimiting impairment substantially limits one or more major

life activities,” Murphy v. United Parcel Serv., Inc., 527 U.S. 516, 521–22, 119

S.Ct. 2133, 2137 (1999), to the extent that the person is “precluded from more

than one type of job,” Cash v. Smith, 231 F.3d 1301, 1306 (11th Cir. 2000). Cox

failed to establish that the City regarded her as having a disability that

substantially limited her ability to work in a class or wide range of jobs. Although

the City placed Cox on leave after learning that she had “sustained a 5%

permanent impairment” and could not “lift [objects] above her head,” the City told

Cox to “contact Linda Fessell, Recruiting and Testing,” to “assist [Cox] in seeking

another position.” Cox refused to apply for another position because she wanted

                                           2
to retain her position as a records clerk.

      Cox also failed to establish a prima facie case of retaliation. To establish a

prima facie case of retaliation, Cox was required to prove that she engaged in

statutorily protected activity, for which she suffered a “materially adverse action,”

and there was some causal relationship between the two events. Butler v. Ala.

Dep’t of Transp., 536 F.3d 1209, 1212–13 (11th Cir. 2008). Cox argues that, after

she complained about racial discrimination in May 2006, she suffered four adverse

employment actions: (1) she received four points less than a perfect score on her

April 2007 performance evaluation; (2) she was forced in January 2008 to take a

leave of absence; (3) she had her photograph placed in the reception area; and (4)

she had her belongings removed from her desk. Cox failed to establish that the

lower score on her evaluation, which her supervisor testified was “excellent,”

affected the terms or conditions of her employment in any manner and would have

dissuaded a reasonable person from filing a complaint. See Crawford v. Carroll,

529 F.3d 961, 970–71 (11th Cir. 2008). Cox also failed to establish that her leave

of absence and other alleged injuries were connected to her complaint in 2006.

The actions of the City more than a year after Cox’s complaint were too remote to

establish causation based on close temporal proximity. See Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

                                             3
      Cox makes two other arguments, both of which fail. First, Cox argues that

the district court relied on affidavits submitted by the City that contained false

statements, but Cox fails to address this issue and explain her position in the

argument section of her brief. See Fed. R. App. P. 28(a)(9). Second, Cox argues

that she was “disenfranchised of . . . Rule 56 protections by entry of the order

[granting summary judgment in favor of the City] by the [district] court in a

fashion akin to being ‘sua sponte,’” but the district court complied with the notice

required by Federal Rule of Civil Procedure 56(c). See Smith v. Sch. Bd. of

Orange Cnty., 487 F.3d 1361, 1367–68 (11th Cir. 2007). On May 3, 2010, the

district court issued an order stating “that the [motion for summary judgment] will

be taken under advisement without a hearing . . . as of May 28, 2010,” and the

district court extended that deadline to permit Cox to file a response in opposition

to the motion.

      The summary judgment in favor of the City of Tampa is AFFIRMED.




                                          4